Case 1:19-cv-00328-TMT Document 60 Filed 09/09/20 USDC Colorado Page 1 of 5




          IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                                 COLORADO


    Michael Abbondanza,
    Tavin Foods, Inc.
                    Plaintiffs,

     v.

     Jason Weiss,
     Weiss Law Group, PC,
     Brett Huff,
     Richard Leslie,
     Huff and Leslie, LLP,
     Peter Leiner,
     Giovannia Paloni,
                     Defendants.


            PLAINTIFF’S MOTON FOR ALTERNATE MEANS OF SERVICE
                    UPON DEFENDANT GIOVANNIA PALONI

          Plaintiffs Michael Abbondanza and Tavin Foods, Inc. (“Plaintiffs”) hereby move this Court

to allow Plaintiffs to serve Defendant Giovannia Paloni with alternate means of service, and in

support thereof, state as follows:

                                          BACKGROUND

          Defendants Jason Weiss, Peter Leiner, and Weiss Law Group, PC (the “Weiss

Defendants”), Brett Huff, Richard Leslie, and Huff and Leslie LLP (the “Huff Defendants”)

(collectively, the “Served Defendants”) worked with or retained Giovanna Paloni (“Paloni”),

purportedly an expert witness, in furtherance of their RICO activities. Plaintiff incorporates into

this motion ECF No. 37 and accompanying exhibits, which describes the service of process efforts,

Plaintiff had made on Paloni as of October 2, 2019. Following submission of the Status Report with

the Court, Plaintiffs filed a Motion for Expedited Limited Discovery (ECF No. 38), which was
                                                  1
Case 1:19-cv-00328-TMT Document 60 Filed 09/09/20 USDC Colorado Page 2 of 5




granted in part on November 12, 2019. Plaintiffs submitted a second Status Report on January 9,

2020 (ECF No. 54) and a second Motion for Expedited Limited Discovery on January 16, 2020

(ECF No. 57), which was granted, in part, that same day.

       On March 18, 2020, Defendants Weiss, et al, provided Plaintiffs with an address for Paloni

in Scottsdale, AZ. Plaintiffs contacted a process server in Scottsdale on March 19, 2020 to effect

service on Paloni at the Scottsdale address. The process server attempted personal service on Paloni

at the address provided by Defendants Weiss, et al, on March 21, 2020, but was unsuccessful,

stating in their notes: “Latest Status: 3/21/2020 11:21 am Attempted service at 9780 E Gold Dust

Ave, Scottsdale, AZ 85258, aa woman approached the door and then disappeared when she saw me

in an apparent avoidance. W, F, apx 40-50, 5’4”, 135lbs, blonde hair. No visible cars or answer.

Dog barking.” (see Affidavit of Non-Service dated March 30, 2020, attached hereto as Exhibit 1).

The process server again attempted personal service at the Scottsdale address on March 23, 2020,

but was unsuccessful, stating in their notes: “Latest Status: 3/23/2020 10:18 am Attempted service

at 9780 E Gold Dust Ave, Scottsdale, AZ 85258 No dog visible vehicles answer lights or

movement.” (see Ex. 1).

       The process server notified Plaintiffs’ Attorney on April 7, 2020 that, due to Covid-19, they

were not able to offer surveillance or additional services related to service of process, but that they

could mail to the U.S. Postal Service a Confirmation of Residency request for the address.

Plaintiffs’ Attorney asked that they make the request and the process server indicated that they

mailed the request on April 8, 2020. On May 22, 2020, having not received anything back from

the U.S.P.S., Plaintiffs’ Attorney asked the process server to mail a second request to the U.S.P.S.,

which they sent that same day. As of the filing of this motion, Plaintiffs’ Attorney has received

nothing back from the U.S.P.S. confirming residency at the Scottsdale address that was provided

by Defendants Weiss, et al. Nonetheless, based on Defendants Weiss, et al’s representation,


                                                   2
Case 1:19-cv-00328-TMT Document 60 Filed 09/09/20 USDC Colorado Page 3 of 5




Plaintiffs’ Attorney sent, certified mail, the Summons, Complaint, Civil Cover Sheet, and Waiver

of Service form to the address in Scottsdale, AZ on June 22, 2020. Plaintiffs’ Attorney has

confirmed that the envelope was delivered at that address on June 25, 2020 at 3:30 p.m. and was

left with an individual at the residence. Plaintiffs’ Attorney has received no response from Paloni.



                                            ARGUMENT

       F.R.C.P. Rule 4 allows for service of process as follows: “Unless federal law provides

otherwise, an individual—other than a minor, an incompetent person, or a person whose waiver

has been filed—may be served in a judicial district of the United States by: (1) following state

law for serving a summons in an action brought in courts of general jurisdiction in the state

where the district court is located or where service is made.” Paloni’s last known address, per

Defendants’ Weiss, et al, is 9780 E. Gold Dust Ave., Scottsdale, AZ 85258. Pursuant to F.R.C.P.

4, service of process may be made upon Paloni by following Colorado or Arizona state law for

serving a summons. The Arizona Rules of Civil Procedure Rule 4.1(m) provides for Alternative

or Substituted Service:

       If service by one of the means set forth in the preceding paragraphs of this Rule 4.1
       proves impracticable, then service may be accomplished in such manner, other than
       by publication, as the court, upon motion and without notice, may direct. Whenever
       the court allows an alternate or substitute form of service pursuant to this subpart,
       reasonable efforts shall be undertaken by the party making service to assure that
       actual notice of the commencement of the action is provided to the person to be
       served and, in any event, the summons and the pleading to be served, as well as any
       order of the court authorizing an alternative method of service, shall be mailed to
       the last known business or residence address of the person to be served.

       Because Plaintiffs have been unsuccessful in personally serving Paloni, despite significant

effort, time, and expense, Plaintiffs move this Court to allow for alternative service of Paloni.

Specifically, Plaintiffs request that service of process be accomplished by mailing, via certified

mail, a copy of the Summons, Complaint, Civil Cover Sheet and Waiver of Service. With the


                                                   3
Case 1:19-cv-00328-TMT Document 60 Filed 09/09/20 USDC Colorado Page 4 of 5




Summons, Civil Cover Sheet and Waiver of Service, Plaintiffs will include the order of this Court

authorizing the alternative method of service, if Plaintiffs request is granted.



                                CERTIFICATE OF CONFERRAL

        Plaintiffs conferred with Defendants prior to filing this motion. Defendants Weiss, et al,

oppose the relief requested herein. Defendants Huff and Leslie, et al, do not take a position on

Plaintiffs’ requested relief; however, they have indicated that they object to any extent Ms. Paloni’s

potential failure to respond to any allowed substituted service would affect or impact their defenses

to the claims for relief.




 RESPECTFULLY submitted on this 9th day of September, 2020.



                                                 LAW OFFICES OF COURTENAY PATTERSON
                                                 /s/ Courtenay Patterson
                                                 Courtenay Patterson, Esq., CO Bar No. 49215
                                                 Law Offices of Courtenay Patterson
                                                 1716 N. Main St., Suite A #331
                                                 Longmont, CO 80501
                                                 Email: courtenay.patterson@gmail.com
                                                 Telephone: (925) 237-1187

                                                  Attorney for Plaintiff




                                                   4
Case 1:19-cv-00328-TMT Document 60 Filed 09/09/20 USDC Colorado Page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of September 2020, I electronically filed the
foregoing Motion for Alternate Means of Service on Giovannia Paloni with the Clerk of Court
using the CM/ECF service, which provided electronic service to the following:


        Michael Hutchinson
        Treece, Alfrey, Musat, P.C.
        633 17th Street, Suite 2200
        Denver, CO 80202
        (303) 292-2700
        hutch@tamlegal.com
        Attorney for Defendants Weiss, Weiss Law Group, and Leiner



        Joel Rothman
        SRIP Law
        21301 Powerline Rd., Suite 100
        Boca Raton, FL 33433
        (561) 404-4350
        joel.rothman@sriplaw.com
        Attorney for Defendants Weiss, Weiss Law Group, and Leiner



        Franz Hardy, Esq.
        Maral J. Shoaei, Esq.
        GORDON REES SCULLY MANSUKHANI, LLP
        555 Seventeenth Street, Suite 3400
        Denver, Colorado 80202
        Telephone: (303) 534-5160
        fhardy@grsm.com
        mshaoei@grsm.com
        Attorneys for Defendants Brett Huff, Richard Leslie, and Huff and Leslie, LLP
        Defendants



                                            /s/ Courtenay Patterson

                                            Law Offices of Courtenay Patterson
                                            1716 N. Main St., Suite A #331
                                            Longmont, CO 80501


                                               5
